Exhibit 10.1
 
SUBORDINATION AGREEMENT


THIS SUBORDINATION AGREEMENT dated as of SEPTEMBER 17, 2008 (as the same may be
amended, modified or restated from time to time, this "Agreement"), is by and
among (a)  ROBERT SORRENTINO (“Subordinate Lender”), (b) THERMO CREDIT, LLC, a
Colorado limited liability company (together with its successors and assigns,
“Senior Lender”), and (c) UNITED ESYSTEMS, INC., a Nevada corporation
(“ESystems”), NETCOM DATA SOUTHERN CORP., a Georgia corporation (“Southern”),
NETCOM DATA CORP., a Georgia corporation (“Netcom”)and UNITED CHECK SERVICES,
L.L.C., a Louisiana limited liability company (“Check Services” and together
with ESystems, Southern and Netcom, jointly, severally and in solido, “Debtor”).


RECITALS
 
WHEREAS, ESystems is indebted to Subordinate Lender for the Subordinate
Indebtedness;
 
WHEREAS, Lender has agreed to make a Loan or Loans to Debtor  (the
“Senior Loans”) upon and subject to the terms, conditions and provisions therein
set forth in that LOAN, PLEDGE AND SECURITY AGREEMENT dated as of even date
herewith (as amended, renewed, extended, restated, supplemented or otherwise
modified from time to time, the "Senior Loan Agreement").   Capitalized terms
not otherwise defined herein shall have the same meaning as in the Senior Loan
Agreement as in effect on the date hereof.
 
WHEREAS, in connection with and as a requirement of the Senior Loan
Agreement,  Debtor agreed to execute and to cause Subordinate Lender to execute
this Agreement pursuant to which, among other things, the Subordinate
Indebtedness (as such term is defined herein) is subordinated  to the payment in
full of the Senior Indebtedness (as such term is defined herein) and Liens (as
such term is defined herein) securing the Subordinate Indebtedness (if any) are
subordinated to all Liens securing the Senior Indebtedness, all on the terms and
conditions set forth herein.
 
NOW, THEREFORE, in order to induce Senior Lender to make the Senior Loans to
Debtor pursuant to the Senior Loan Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
1.           Definitions.  As used in this Agreement, the following terms shall
have the respective meanings indicated below:
 
"Collateral" means any asset or property (whether real, personal or mixed) on or
in which a Lien has been granted or exists as collateral or security for the
payment or performance of any indebtedness, liability or obligation.
 
"Indefeasibly Paid" means (a) with respect to the making of any payment on or in
respect of any Senior Indebtedness, that such payment of such Senior
Indebtedness has been paid in full in cash (or that such payment of such Senior
Indebtedness has been otherwise satisfied in a manner acceptable to the holders
of the Senior Indebtedness in their sole and absolute discretion), and (b) that
any and all commitments by Senior Lender to make any loan or advance or extend
any other credit that would, if made or extended, constitute Senior Indebtedness
have been irrevocably terminated.
 
"Lien" means any security interest, lien, charge or encumbrance of any kind or
nature.
 
"Senior Lender" means Senior Lender and any other present or future holder or
owner of any of the Senior Indebtedness.
 
"Senior Documents" means the Loan Documents, and each other agreement, document
or instrument evidencing or governing any of the Senior Indebtedness.
 
"Senior Indebtedness" means (a) the principal amount of and interest (including
but not limited to post-petition interest) on all indebtedness, liabilities
and/or obligations of the Obligors, under a Senior Document, (b) the
 
SUBORDINATION AND INTERCREDITOR AGREEMENT  – PAGE 1
THERMO CREDIT, LLC - UNITED ESYSTEMS, INC.
 
 

--------------------------------------------------------------------------------

 

Indebtedness, and (c) all renewals, extensions, amendments, or other
modifications of any of the foregoing, and any reasonable attorneys’ fees or
other reasonable collection costs incurred in connection with any of the
foregoing.
 
“Subordinate Indebtedness” means the principal amount of and interest on all
indebtedness, liabilities and/or obligations of every nature of Debtor to
Subordinate Lender, created directly or indirectly, acquired by assignment or in
the form of a participation or otherwise, absolute or contingent, joint or
several, liquidated or unliquidated, due or not due, contractual or tortious,
secured or unsecured, for such Subordinate Lender's own account or as agent for
others, whether now existing or hereafter arising or incurred, whether incurred
by Debtor as principal, maker, surety, endorser, guarantor or otherwise
(including but not limited to any indebtedness, liabilities and/or obligations
incurred after payment in full of any or all indebtedness, liabilities or
obligations existing on the date hereof) evidenced by any document, instrument
or agreement  (the “Subordinate Documents”) including, but not limited to (i)
that certain NON-INTEREST BEARING PROMISSORY NOTE in the face amount of FIVE
HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00) dated AUGUST 22, 2008, and
(ii) that certain SECURITY AGREEMENT dated AUGUST 22, 2008 both executed by
ESystems, together with all extensions, renewals, increases or modifications
thereof and any attorneys' fees related to collection or other collection costs
incurred in connection therewith.  The term "Subordinate Indebtedness" shall
include, without limitation, (a) the indebtedness arising out of the Subordinate
Documents, and (b) all renewals, extensions, amendments, increases or other
modifications of any of the foregoing.
 
"Subordinate Lender" means Subordinate Lender and any other present or future
holder or owner of any of the Subordinate Indebtedness.
 
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.
 
2.           Subordination.
 
(a)           Each of the Obligors and Subordinate Lender hereby covenants and
agrees that the Subordinate Indebtedness, howsoever evidenced and whether now
existing or hereafter incurred, shall be subordinate and junior in right of
payment, to the extent and in the manner hereinafter set forth, to the prior
payment in full of all Senior Indebtedness.
 
(b)           The Subordinate Indebtedness shall not be payable, and no Obligor
shall make any payment (whether of principal, accrued interest or otherwise) or
other distribution of, on or with respect to any Subordinate Indebtedness, and
Subordinate Lender shall not receive, accept, retain or apply any such payment
or other distribution, unless and until (i) the Senior Indebtedness shall have
been Indefeasibly Paid, and (ii) Senior Lender shall have no further obligations
under the Senior Documents to make loans to Debtor.  NOTWITHSTANDING THE
FOREGOING, UNTIL SENIOR LENDER HAS GIVEN DEBTOR AND SUBORDINATE WRITTEN NOTICE
OF THE EXISTENCE OF AN EVENT OF DEFAULT UNDER THE SENIOR LOAN DOCUMENTS,
SUBORDINATE SHALL BE ENTITLED TO RECEIVE AND RETAIN REGULARLY SCHEDULED PAYMENTS
OF PRINCIPAL AND INTEREST UNDER THE SUBORDINATE DOCUMENTS.  UPON WRITTEN NOTICE
FROM SENIOR LENDER TO DEBTOR AND SUBORDINATE LENDER OF SUCH DEFAULT AND SO LONG
AS SUCH DEFAULT CONTINUES, WHETHER OR NOT SENIOR LENDER HAS ELECTED TO EXERCISE
ANY REMEDIES AGAINST DEBTOR, NO PAYMENTS SHALL BE MADE UNDER THE SUBORDINATE
DOCUMENTS AND SUBORDINATE LENDER SHALL NOT BE ENTITLED TO RECEIVE OR RETAIN ANY
PAYMENT FROM ANY SOURCE ON OR IN RESPECT OF THE SUBORDINATE DOCUMENTS.
 
(c)           Subordinate Lender hereby agrees that (i) in the event any Obligor
offers to Subordinate Lender any payment (including any payment received as
proceeds of any Collateral for the Subordinate Indebtedness), or any other
distribution of any property, on account of any Subordinate Indebtedness which
payment or other distribution is not expressly permitted hereby (collectively,
"Prohibited Payments"), Subordinate Lender will direct that the full amount of
the Prohibited Payment be made or delivered directly to Senior Lender; (ii) any
Prohibited Payment or other payment or distribution received by Subordinate
Lender in violation of this Agreement from any source whatsoever will be
promptly delivered to Senior Lender in the form received (except for
endorsements or assignments by Subordinate Lender where appropriate or required
by Senior Lender) and until so delivered to Senior Lender will be held by
Subordinate Lender in
 
SUBORDINATION AND INTERCREDITOR AGREEMENT  – PAGE 2
THERMO CREDIT, LLC - UNITED ESYSTEMS, INC.
 
 

--------------------------------------------------------------------------------

 

trust as Senior Lender' property; and (iii) Senior Lender shall retain all
moneys collected or received pursuant to the exercise of the foregoing powers
and shall apply said moneys to the payment of Senior Indebtedness then
outstanding (whether matured or unmatured), provided that after satisfying all
amounts owing, or to be owed, to Senior Lender with respect to the matured and
unmatured Senior Indebtedness, including the payment of all related costs and
expenses incurred by Senior Lender, Senior Lender shall pay the excess, if any,
to Subordinate Lender on account of the Subordinate Indebtedness and subrogate
its rights, if any, in such excess to Subordinate Lender.  Subordinate Lender
agrees that no payment or distribution to Senior Lender pursuant to the
provisions of this Agreement shall entitle Subordinate Lender to exercise any
rights of subrogation in respect thereof until the Senior Indebtedness shall
have been Indefeasibly Paid.
 
3.           Bankruptcy or Related Proceedings.  Notwithstanding anything else
contained herein to the contrary, in the of any voluntary or involuntary
insolvency, bankruptcy, receivership, custodianship, liquidation, dissolution,
reorganization, assignment for the benefit of creditors, appointment of a
custodian, receiver, trustee or other officer with similar powers or any other
proceeding for the liquidation, dissolution or other winding up of an Obligor (a
“Proceeding”):
 
(a)           The Senior Indebtedness shall have been Indefeasibly Paid, before
Subordinate Lender is entitled to receive any payment or other distribution on
account of or with respect to any Subordinate Indebtedness;
 
(b)           Any payment by, or any distribution of assets or properties of,
any Obligor of any kind or character, whether in cash, property or securities,
to which Subordinate Lender would be entitled except for the terms and
provisions of this Agreement shall be paid or delivered by the Person making
such payment or distribution, whether a trustee in bankruptcy, a receiver or
liquidating trustee or otherwise, directly to Senior Lender to the extent
necessary to make the Senior Indebtedness Indefeasibly Paid  after giving effect
to any concurrent payment or distribution (or provision therefor satisfactory to
Senior Lender) to Senior Lender;
 
(c)           In the event that, notwithstanding the foregoing, any payment by,
or distribution of assets or properties of, any Obligor of any kind or
character, whether in cash, property or securities, shall be directly or
indirectly received by Subordinate Lender before all Senior Indebtedness shall
be Indefeasibly Paid (whether or not the Senior Indebtedness is then due or
payable), such payment or distribution will be promptly delivered to Senior
Lender in the form received (except for endorsements or assignments by
Subordinate Lender where appropriate or required by Senior Lender) for
application to payment of the Senior Indebtedness remaining unpaid after giving
effect to any current payment or distribution to Senior Lender and until so
delivered to Senior Lender will be held by Subordinate Lender in trust as Senior
Lender's property;
 
(d)           Subordinate Lender agrees not to initiate, prosecute or
participate in any claim, action or other proceeding challenging the
enforceability, validity, perfection or priority of the Senior Indebtedness or
any liens and security interests securing the Senior Indebtedness;
 
(e)           Subordinate Lender agrees to execute, verify, deliver and file any
proofs of claim in respect of the Subordinate Indebtedness as requested by
Lender in connection with any Proceeding and hereby irrevocably authorizes,
empowers and appoints Lender its agent and attorney-in-fact to execute, verify,
deliver and file such proofs of claim upon the failure of Subordinate Lender
promptly to do so prior to FIFTEEN (15) days before the expiration of the time
to file any such proof of claim.   Subordinate Lender agrees to not vote such
claim in any such Proceeding in a manner reasonably determined by Senior Lender
to be detrimental to the financial interests of Senior Lender.
 
(f)           The Senior Indebtedness shall continue to be treated as Senior
Indebtedness and the provisions of this Agreement shall continue to govern the
relative rights and priorities of Senior Lender and Subordinate Lender even if
all or part of the Senior Indebtedness or the security interests securing the
Senior Indebtedness are subordinated, set aside, avoided, invalidated or
disallowed in connection with any such Proceeding, and this Agreement shall be
reinstated if at any time any payment of any of the Senior Indebtedness is
rescinded or must otherwise be returned by any holder of Senior Indebtedness or
any representative of such holder.
 
SUBORDINATION AND INTERCREDITOR AGREEMENT  – PAGE 3
THERMO CREDIT, LLC - UNITED ESYSTEMS, INC.
 
 

--------------------------------------------------------------------------------

 

4.           Limitation on Actions Against Obligors.  Subordinate Lender agrees
that it shall not, until all Senior Indebtedness has been Indefeasibly Paid,
commence or join in any action against any Obligor relating to the collection or
enforcement of the Subordinate Indebtedness (including any remedies with respect
to Collateral); including, but not limited to, the commencement or participation
in the commencement of a Proceeding.
 
5.           Subordination of Collateral.  Each of the Obligors and Subordinate
Lender agrees that all Liens and whatever other right, title or interest (if
any) any of them may have at any time in or to any Collateral as security for
the Subordinate Indebtedness shall, at all times and in all respects, be
subject, junior and subordinate as to priority and in all other respects to all
Liens and any other right, title or interest of Senior Lender in or to any such
Collateral as security for Senior Indebtedness, irrespective of the time or
order of the creation or perfection of any such Lien, right, title or interest
and irrespective of any failure by Senior Lender to create or perfect any such
Lien, right, title or interest.  Subordinate Lender agrees that it will not
foreclose or exercise any right or remedy it may have at any time in or with
respect to the Collateral until such time as the Senior Indebtedness have been
Indefeasibly Paid.
 
6.           Restriction on Transfer of Subordinate Indebtedness.  Subordinate
Lender agrees not (a) to assign or transfer all or any part of the Subordinate
Indebtedness or any claim which such Subordinate Lender may have against any
Obligor except pursuant to an agreement which is expressly made subject to all
terms and provisions of this Agreement, or (b) to subordinate all or any part of
the Subordinate Indebtedness or any claim which such Subordinate Lender may have
against any Obligor except pursuant to this Agreement or any subsequent
agreement acceptable to Senior Lender.
 
7.           Books and Records.  Each of the Obligors and Subordinate Lender
agrees  to make proper notations in its respective books, records or other
statements which evidence or record any Subordinate Indebtedness ("Records")
indicating that the Subordinate Indebtedness is subject to the provisions of
this Agreement.
 
8.           Future Subordinate Indebtedness.  Without the prior written consent
of Senior Lender, neither Obligor nor Subordinate Lender will incur or accept
any additional Subordinate Indebtedness or grant or incur any additional Lien as
security for the Subordinate.
 
9.           Rights Concerning Senior Indebtedness.  Without affecting the
rights of Senior Lender hereunder, Subordinate Lender agrees that, with or
without notice to or further assent from Subordinate Lender, Senior Lender may
at any time, and from time to time, either prior to or after any default by any
Obligor with respect to any indebtedness, (a) advance or refuse to advance
additional credit and make other accommodations to or for the account of any
Obligor, (b) by written agreement or otherwise, extend, renew, or change,
modify, compromise, release, refuse to extend, renew or change the Senior
Indebtedness or any part thereof and waive any default under all or any part
thereof, and modify, rescind or waive any provision of any related agreement or
collateral undertaking, including, but not by way of limitation, any provision
relating to acceleration of maturity, (c) fail to set off any or all accrued
balances or deposit balances or any part thereof on Senior Lender' books in
favor of any Obligor and/or release the same, (d) sell, surrender, release,
exchange, resort to, realize upon or apply, or fail to do any of the foregoing,
with respect to any Collateral or any part thereof held by Senior Lender or
available to Senior Lender for the Senior Indebtedness, and (e) generally deal
with the Obligors in such manner as Senior Lender may see fit, including,
without limiting the generality of the foregoing, any forbearance, failure,
delay or refusal by Senior Lender to exercise any rights or remedies Senior
Lender may have against the Obligors, all without impairing or affecting Senior
Lender' rights and remedies under this Agreement.  No (i) failure by Senior
Lender to file, record or otherwise perfect any Lien, (ii) improper filing or
recording, (iii) failure by Senior Lender to insure or protect any Collateral,
or (iv) other dealing (or failure to deal) with any Collateral by Senior Lender,
shall impair or release the obligations of Subordinate Lender hereunder.
 
10.           Representations and Warranties.  Subordinate Lender represents and
warrants to Senior Lender that the Subordinate Indebtedness has not heretofore
been assigned, transferred, pledged, subordinated or otherwise encumbered by
Subordinate Lender.   Subordinate Lender hereby represents and warrants that
all  requisite actions for the execution, delivery and performance of this by
Subordinate Lender and its general partner have been taken.  No other or further
action by or on behalf of Subordinate Lender or its general partner is necessary
or appropriate to authorize the execution, delivery and performance of this
Agreement. This Agreement constitutes a  legal, valid and binding obligation of
Subordinate Lender, enforceable in accordance with its terms, except as limited
by bankruptcy, insolvency or similar
 
SUBORDINATION AND INTERCREDITOR AGREEMENT  – PAGE 4
THERMO CREDIT, LLC - UNITED ESYSTEMS, INC.
 
 

--------------------------------------------------------------------------------

 

laws of general application relating to the enforcement of creditors’ rights and
except to the extent specific remedies may generally be limited by equitable
principles.
 
11.           Acceleration.  In the event of a breach by any Obligor or
Subordinate Lender in the observance and due fulfillment of any of the terms,
conditions or provisions of this Agreement, or in the event that any of the
representations or warranties made by any Obligor Subordinate Lender herein are
untrue or inaccurate in any material respect, Senior Lender may, with or without
notice or demand, declare all Senior Indebtedness to be due and payable, and
thereupon the same shall become and shall be immediately due and payable.
 
12.           Severability.  If any term, condition or provision of this
Agreement or any other agreement, document or instrument executed in connection
herewith or in connection with the Senior Indebtedness or any Collateral
therefor is determined to be invalid or unenforceable under any law, such
determination shall not affect the validity or enforceability of any other term,
condition or provision hereof or thereof.
 
13.           Waiver; Rights.  Senior Lender shall have no obligation to take
any action, and Subordinate Lender shall have the sole responsibility for taking
any and all actions, necessary or appropriate to preserve all rights and
remedies of Subordinate Lender against the Obligors and any and all other
parties to any Subordinate Document.  No delay by Senior Lender in exercising
any right or remedy hereunder or under any Senior Document or in failing to
exercise the same shall operate as a waiver of any such right or remedy.  No
notice to or demand on any Obligor or Subordinate Lender shall be deemed a
waiver of Senior Lender' right to take further action without notice or
demand.  No modification, alteration or waiver of any of the provisions hereof
shall be effective unless in writing and signed by the parties hereto and then
shall only be effective in the specific instance for which given without in any
way impairing the rights and remedies of the parties hereto in any other respect
at any time.
 
14.           Certain Modifications. Until the Senior Indebtedness has been
Indefeasibly Paid, and notwithstanding anything to the contrary contained in any
Subordinate Document, Subordinate Lender shall not, without the prior written
consent of Senior Lender, agree to any amendment, modification or supplement to
the Subordinate Documents; provided, however, that the Subordinate Documents may
be amended or modified to (a) extend the maturity date or the date of payment of
any amount due by Debtor or any other Obligor thereunder, (b) decrease the rate
of interest applicable to any of the Subordinate Indebtedness, (c) waive any
Obligor's noncompliance with any term or provision thereof, or (d) amend the
Subordinate Documents so long as such amendment is not more onerous or
restrictive on the Obligors than the provisions contained in the Subordinate
Documents on the date of this Agreement, in each case without the prior written
consent of Senior Lender.
 
15.           Subrogation.  Subject to the indefeasible payment in full in cash
of all Senior Indebtedness and the termination of all lending commitments under
the Senior Documents, Subordinate Lender shall be subrogated to the rights
of  Senior Lender to receive Distributions with respect to the Senior Debt.
Subordinate Lender agrees that in the event that all or any part of a payment
made with respect to the Senior Debt is recovered from the holders of the Senior
Debt in a Proceeding or otherwise, any distribution or payment received by
Subordinate Lender with respect to the Subordinate Indebtedness at any time
after the date of the payment that is so recovered, whether pursuant to the
right of subrogation provided for in this Agreement or otherwise, shall be
deemed to have been received by Subordinate Lender in trust as property of the
holders of the Senior Indebtedness and Subordinate Lender shall forthwith
deliver the same to Senior Lender for application to the Senior Indebtedness
until the Senior Indebtedness is Indefeasibly Paid.  A distribution or payment
made pursuant to this Agreement to Senior Lender which otherwise would have been
made to Subordinate Lender is not, as between Debtor and Subordinate Lender, a
payment by Debtor to or on account of the Senior Indebtedness.
 
16.           Waiver of Certain Rights by Subordinate Creditor.
 
(a)           Marshaling. Subordinate Lender hereby waives any rights it may
have under applicable law to assert the doctrine of marshaling or to otherwise
require Senior Lender to marshal any property of  any Obligor or for the benefit
of Subordinate Lender.
 
SUBORDINATION AND INTERCREDITOR AGREEMENT  – PAGE 5
THERMO CREDIT, LLC - UNITED ESYSTEMS, INC.
 
 

--------------------------------------------------------------------------------

 

(b)           Rights Relating to Senior Lender’s Actions With Respect to the
Collateral. Subordinate Lender hereby waives, to the extent permitted by
applicable law, any rights which it may have to enjoin or otherwise obtain a
judicial or administrative order preventing Senior Lender from taking, or
refraining from taking, any action with respect to all or any part of the
Collateral.  Without limitation of the foregoing, Subordinate Lender hereby
agrees (a) that it has no right to direct or object to the manner in which
Senior Lender applies the proceeds of the Collateral resulting from the exercise
by Senior Lender of rights and remedies under the Senior Documents to the Senior
Indebtedness, and (b) that Senior Lender has not assumed any obligation to act
as the agent for Subordinate Lender with respect to the Collateral.
 
17.           Applicable Law, Venue and Jurisdiction.  The parties hereto agree
that this Agreement shall be deemed to have been made in the State of Louisiana
at Senior Lender's address as set forth herein and shall be governed by, and
construed in accordance with, the laws of the State of  Louisiana and is
performable in the Dallas, County indicated herein.  In any litigation in
connection with or to enforce this Agreement, Subordinate Lender, Obligors, and
each of them, irrevocably consent to and confer personal jurisdiction on the
courts of the State of  Louisiana or the United States courts located within the
State of Louisiana.  Nothing contained herein shall, however, prevent Senior
Lender from bringing any action or exercising any rights within any other state
or jurisdiction or from obtaining personal jurisdiction by any other means
available under applicable law.
 
18.           Modification. Any modification or waiver of any provision of this
Agreement, or any consent to any departure by any party from the terms hereof,
shall not be effective in any event unless the same is in writing and signed by
Senior Lender and Subordinate Lender, and then such modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose given. Any notice to or demand on any party hereto in any event not
specifically required hereunder shall not entitle the party receiving such
notice or demand to any other or further notice or demand in the same, similar
or other circumstances unless specifically required hereunder.
 
19.           Further Assurances. Each party to this Agreement promptly will
execute and deliver such further instruments and agreements and do such further
acts and things as may be reasonably requested in writing by any other party
hereto that may be necessary or desirable in order to effect fully the purposes
of this Agreement.
 
20.           No Representations or Warranties by Senior Lender.  No
representations, warranties, covenants or agreements have been made by Senior
Lender to the other parties hereto except as expressly set forth herein and such
other parties hereto have not relied upon any representation, warranty, covenant
or agreement made by Senior Lender unless expressly set forth herein, including
without limiting the generality of the foregoing, any representation, warranty,
covenant or agreement by Senior Lender to provide or make any credit, advance or
loan to Debtor or to extend the time of payment of any such credit, advance or
loan or to grant any waiver or forbearance with respect thereto.
 
21.           Binding Effect.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective legal representatives
(as to individuals who are parties hereto, but excluding legal counsel acting in
such capacity), successors and assigns.  Each reference herein to any Obligor,
Subordinate Lender or Senior Lender shall be deemed to include its permitted
successors and assigns.
 
22.           Expenses.  Each of the Obligors agrees to pay Senior Lender, on
demand, all reasonable costs and expenses of any kind, including counsel fees,
which Senior Lender may incur in enforcing any of its rights or remedies under
this Agreement against such Obligor.  Subordinate Lender agrees to pay Senior
Lender, on demand, all reasonable costs and expenses of any kind, including
counsel fees, which Senior Lender may incur in enforcing any of its rights or
remedies under this Agreement against Subordinate Lender which arise as a result
of a violation of the terms of this Agreement by Subordinate Lender.
 
23.           Actions Required by the Obligors.  Each of the Obligors agrees to
(a) do and perform any and all acts and things which may be required on its part
to enable Senior Lender and Subordinate Lender to perform their respective
obligations under this Agreement, and (b) refrain from doing any act or thing
which would cause or contribute to a violation by Subordinate Lender of any of
its obligations hereunder.
 
24.           Additional Waivers by the Obligors and Subordinate Lender.  Each
of the Obligors and Subordinate Lender waives any and all notice of the receipt
and acceptance by Senior Lender of this Agreement or of the
 
SUBORDINATION AND INTERCREDITOR AGREEMENT  – PAGE 6
THERMO CREDIT, LLC - UNITED ESYSTEMS, INC.
 
 

--------------------------------------------------------------------------------

 

creation, renewal, extension or accrual of any of the Senior Indebtedness,
present or future, in whole or in part, by Senior Lender or of the reliance by
Senior Lender on this Agreement at any time and further waives notice of any
default or Event of Default with respect to the Senior Indebtedness.  Each party
hereto waives its right to trial by jury in any litigation arising out of or
relating to this Agreement.
 
25.           Continuing Agreement; Termination of Agreement;
Reinstatement.  This Agreement shall continue in full force and effect unless
and until all Senior Indebtedness shall be Indefeasibly Paid, and shall
automatically terminate if and when all Senior Indebtedness shall be
Indefeasibly Paid.  In furtherance of the foregoing, this Agreement shall
continue to be effective or be automatically reinstated, as the case may be, if
at any time payment of any of the Senior Indebtedness, in whole or in part, is
rescinded or must otherwise be restored or refunded by a holder of the Senior
Indebtedness as a preference, fraudulent conveyance or otherwise under any
bankruptcy, insolvency or similar law, all as though such payment had not been
made.
 
26.           Relative Rights.  This Agreement defines the relative rights of
Subordinate Lender and Senior Lender.  Except as expressly provided in this
Agreement, nothing in this Agreement shall:
 
(a)           impair, as between the Obligors and Subordinate Lender, the
obligations of the Obligors, as provided in the Subordinate Documents, to pay
principal of and interest on any Subordinate Indebtedness in accordance with its
terms; or
 
(b)           affect the relative rights of Subordinate Lender and creditors of
the Obligors other than their rights in relation to Senior Lender.
 
27.           Notices. All notices, requests, demands or other communications
required or permitted to be given pursuant to this Agreement shall be in writing
and given by (a) personal delivery, (b) expedited delivery service with proof of
delivery, or (c) United States mail, postage prepaid, registered or certified
mail, return receipt requested, sent to the intended addressee at the address
set forth on the signature pages below and shall be deemed to have been received
either, in the case of personal delivery, as of the time of personal delivery,
in the case of expedited delivery service, as of the time of the expedited
delivery and in the manner provided herein, or in the case of mail, upon the
THIRD (3rd) day after deposit in a depository receptacle under the care and
custody of the United States Postal Service.  Either party shall have the right
to change its address for notice hereunder to any other location within the
continental United States by notice to the other party of such new address at
least THIRTY (30) days prior to the effective date of such new address.  Senior
Lender and Subordinate Lender shall each provide to the other party a copy of
any notice of an Event of Default under the Senior Documents or Subordinate
Documents, respectively, contemporaneously with any notice to any Obligor;
provided, however, that the failure to provide any such notice shall not be a
defense to the performance or observance of Subordinate Lender’s obligations
hereunder or to the Obligor's obligations under the Loan Documents.
 
28.           WAIVER OF JURY TRIAL.  SUBORDINATE LENDER, OBLIGORS AND SENIOR
LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT.  EACH OF
SUBORDINATE LENDER, OBLIGORS AND SENIOR LENDER ACKNOWLEDGES THAT THIS WAIVER IS
A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE
TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH OF SUBORDINATE
LENDER, OBLIGORS AND SENIOR LENDER WARRANTS AND REPRESENTS THAT EACH HAS HAD THE
OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.



--------------------------------------------------------------------------------


NOTICE OF FINAL AGREEMENT


THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES, AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR

SUBORDINATION AND INTERCREDITOR AGREEMENT  – PAGE 7
THERMO CREDIT, LLC - UNITED ESYSTEMS, INC.
 
 

--------------------------------------------------------------------------------

 

SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.



--------------------------------------------------------------------------------


 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
 
 
 

 
SUBORDINATION AND INTERCREDITOR AGREEMENT  – PAGE 8
THERMO CREDIT, LLC - UNITED ESYSTEMS, INC.
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed by its duly authorized officer as of the date written above.
 
SENIOR LENDER:
 
ADDRESS:
     
THERMO CREDIT, LLC
 
639 Loyola Ave., Suite 2565
 
  New Orleans, LA 70113
By: /s/ JACK V. EUMONT, JR.
   
Name: Jack V. Eumont, Jr.
   
Title: Executive Vice President
         
DEBTOR:
 
ADDRESS:
     
UNITED ESYSTEMS, INC.
 
15431 O’Neal Road
   
Gulfport, MS  39503
By: /s/ WALTER REID GREEN JR.
   
Name: Walter Reid Green Jr.
   
Title: Treasurer
         
NETCOM DATA SOUTHERN CORP.
         
By: /s/ WALTER REID GREEN JR.
   
Name: Walter Reid Green Jr.
   
Title: Treasurer
         
NETCOM DATA CORP.
         
By: /s/ WALTER REID GREEN JR.
   
Name: Walter Reid Green Jr.
   
Title: Treasurer
         
UNITED CHECK SERVICES, L.L.C.
         
By: /s/ WALTER REID GREEN JR.
   
Name: Walter Reid Green Jr.
   
Title: Treasurer
         
SUBORDINATE LENDER:
 
ADDRESS:
         
3811 Hollow Crossing Drive
/s/ ROBERT SORRENTINO
 
Orlando, FL  32817
ROBERT SORRENTINO
   

 
 
 
SUBORDINATION AND INTERCREDITOR AGREEMENT  – PAGE 9
THERMO CREDIT, LLC - UNITED ESYSTEMS, INC.
